NUMBER 13-22-00126-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


    IN RE AARON MACH, INDIVIDUALLY AND AS NEXT FRIEND OF
                   C.E.R., A MINOR CHILD


                       On Petition for Writ of Mandamus.


                                        ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       On March 29, 2022, relator Aaron Mach, individually and as next friend of C.E.R.,

a minor, filed a petition for writ of mandamus through which he asserts that the trial court

abused its discretion by issuing a temporary order which changed the conservator with

the exclusive right to establish the primary residence of the child in a hearing conducted

without prior notice to relator and in the absence of pleadings requesting such relief.

Relator further requests emergency relief to stay the trial court’s March 6, 2022 and March
7, 2022 orders.

       The Court, having examined and fully considered the relator’s request for

emergency relief, is of the opinion that it should be granted. Accordingly, we grant the

request for emergency relief, and we order the trial court’s temporary orders, as

referenced above, to be stayed pending further order of this Court, or until this case is

finally decided. See TEX. R. APP. P. 52.10(b).

       The Court requests that the real party in interest, Kaitlan Ross, or any others whose

interest would be directly affected by the relief sought, including but not limited to amicus

attorney Amy Rod, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                       PER CURIAM


Delivered and filed on the
29th day of March, 2022.




                                             2